            Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PHLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:19-cv-280
WADE & GRAVES                             )
ASSOCIATES, LLC,                          )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant WADE & GRAVES ASSOCIATES, LLC,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
              Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 2 of 12



(Bexar County).

         3.    Plaintiff is disabled as defined by the ADA.

         4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.    Plaintiff uses a wheelchair for mobility purposes.

         6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.    Defendant WADE & GRAVES ASSOCIATES, LLC (hereinafter “Wade &

Graves”) is a Texas limited company that transacts business in the state of Texas and

within this judicial district.

         8.    Wade & Graves may be properly served with process via its registered

agent for service, to wit: John M. Richmond, 1009 Austin Highway, San Antonio, Texas

78209.

                                 FACTUAL ALLEGATIONS

                                              2
             Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 3 of 12



       9.     On or about February 14, 2019, Plaintiff was a customer at “Pizza Hut” a

business located at 9403 Wurzbach Road, San Antonio, Texas 78240, referenced herein

as the “Pizza Hut.”

       10.    Wade & Graves is the owner or co-owner of the real property and

improvements that the Pizza Hut is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 3 miles from the Pizza Hut and Property.

       12.    Plaintiff’s access to the business(es) located at 9403 Wurzbach Road, San

Antonio, Bexar County Property Identification number 1284647 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Pizza Hut and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Pizza Hut and Property to purchase goods

                                            3
               Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 4 of 12



and/or services.

       15.      Plaintiff travelled to the Pizza Hut and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Pizza Hut

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Pizza Hut and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to

                                              4
              Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 5 of 12



               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Pizza Hut is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.


                                              5
             Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 6 of 12



       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Pizza Hut must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Pizza

Hut and the Property in his capacity as a customer of the Pizza Hut and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Pizza Hut and Property that preclude and/or limit his access to

the Pizza Hut and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Pizza Hut and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Pizza Hut and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
             Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 7 of 12



his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Pizza Hut and Property that preclude and/or limit his access to

the Pizza Hut and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.     Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Pizza Hut and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant are compelled to remove all physical barriers that

exist at the Pizza Hut and Property, including those specifically set forth herein, and

make the Pizza Hut and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Pizza Hut and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the Pizza

Hut and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:



                                             7
        Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 8 of 12



(i) The accessible parking space and associated access aisle have a slope and

    cross-slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

    standards and are not level. This violation made it dangerous and difficult for

    Plaintiff to exit and enter their vehicle while parked at the Property.

(ii) Due to the encroachment of a curb from the accessible ramp, one of the access

    aisles is not wide enough and is in violation of section 502.3.1 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to exit and enter their vehicle while parked at the Property.

(iii)    Due to the encroachment of a curb from the accessible ramp, the access

    aisle is not clear and level in violation of section 502.4 of the 2010 ADAAG

    Standards. This violation made it dangerous and difficult for Plaintiff to utilize

    this accessible parking space.

(iv)     Due to a policy of placing a trashcan in the access aisle, the other access

    aisle is not wide enough and is in violation of section 502.3.1 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to exit and enter their vehicle while parked at the Property.

(v) Due to the presence of stairs leading to a seating area, the Property lacks an

    accessible route connecting all accessible elements and features inside the

    Property in violation of section 206.2.4 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to access public features of the Property.

(vi)     The to-go/take-out counter lacking any portion of the counter that has a

    maximum height of 36 (thirty-six) inches from the finished floor in violation of

                                        8
        Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 9 of 12



       section 904.4 of the 2010 ADAAG standards, all portions of the to-go/take-out

       counter exceed 36 (thirty-six) inches in height from the finished floor. This

       violation made it difficult for Plaintiff to properly transact business at the

       Property.

(vii)     There is an excessive vertical rise at the base of the accessible ramp in

       violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

       violation made it dangerous and difficult for Plaintiff to access public features

       of the Property.

(viii) The handrails of the accessible ramp do not properly extend beyond the

       accessible ramp run and are in violation of section 505.10 of the 2010 ADAAG

       standards. This violation made it difficult for Plaintiff to access the units of the

       Property.

(ix)      Defendants fail to adhere to a policy, practice and procedure to ensure that

       all facilities are readily accessible to and usable by disabled individuals.

(b)       PIZZA HUT RESTROOMS:

(i)           The height of coat hook located in accessible restroom stall is above 48

       (forty-eight) inches from the finished floor in violation of section 308.2.1 of

       the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to utilize the restroom facilities.

(ii)          The actionable mechanism of the paper towel dispenser in the restroom

       is located outside the prescribed vertical reach ranges set forth in section



                                           9
               Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 10 of 12



             308.2.1 of the 2010 ADAAG standards. This made it difficult for Plaintiff

             and/or any disabled individual to safely utilize the restroom facilities.

       (iii)        The mirror in the bathrooms exceeds the maximum height permitted by

             Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

             for the Plaintiff and/or any disabled individual to properly utilize public

             features of the restroom.

       32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Pizza Hut and

Property.

       33.       Plaintiff requires an inspection of Pizza Hut and Property in order to

determine all of the discriminatory conditions present at the Pizza Hut and Property in

violation of the ADA.

       34.       The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Pizza Hut and Property into compliance with the ADA.

       36.       Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pizza Hut and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.       Upon information and good faith belief, the removal of the physical barriers

                                                10
            Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 11 of 12



and dangerous conditions present at the Pizza Hut and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

      38.     Upon information and good faith belief, the Pizza Hut and Property have

been altered since 2010.

      39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Pizza Hut and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Pizza Hut and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Wade & Graves in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

                                              11
      Case 5:19-cv-00280 Document 1 Filed 03/19/19 Page 12 of 12



        continuing their discriminatory practices;

(c)     That the Court issue an Order requiring Defendant to (i) remove the

        physical barriers to access and (ii) alter the subject Pizza Hut to make it

        readily accessible to and useable by individuals with disabilities to the

        extent required by the ADA;

(d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and

(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: March 19, 2019.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    1640 Powers Ferry Road, SE
                                    Building 17, Suite 200
                                    Marietta, GA 30067
                                    Tele: (404) 805-2494
                                    Fax: (678) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      12
